Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on the amendment filed on 03/14/2022 that reference fails to teach a multimodal database configured to store multiple data type, including nested data type and n-tuple based multimodal data structures, content addressable memory storing self-describing n-tuples mapped to entries in the multimodal database, wherein at least one tuple is a nested tuple comparing tow or more data type and in memory multimodal data processor within the content addressable memory, the in-memory multimodal data processor comprising an associative n-tuple store.  Further, Examiner agreed with the Applicant that amendment is overcome the obvious double patenting and 35 U.S. 101.  Therefore, the previous office is withdrawn.  The claim 39-53 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         April 23, 2022